April 24, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           BERNARD FELDMAN, Appellant

NO. 14-11-00184-CV                       V.

   RICHARD KIM, PULIN PANDYA, R. EMMETT MCDONALD, JUAN STERN,
  HOUSTON UROLOGY PARTNERS, P.A., 2724 YALE STREET PARTNERSHIP,
          L.P., AND 2724 MANAGEMENT COMPANY, L.L.C., Appellees
                               ____________________
      This cause, an appeal from the judgment in favor of appellees, Richard Kim, Pulin
Pandya, R. Emmett McDonald, Juan Stern, Houston Urology Partners, P.A., 2724 Yale
Street Partnership, L.P., and 2724 Management Company, L.L.C., signed January 31,
2011, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court's opinion.

      We order appellees, Richard Kim, Pulin Pandya, R. Emmett McDonald, Juan
Stern, Houston Urology Partners, P.A., 2724 Yale Street Partnership, L.P., and 2724
Management Company, L.L.C., jointly and severally, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.